DETAILED ACTION
	This is in response to the amendment filed on March 30th 2021.

Response to Arguments
Applicant’s arguments, see pg. 8, filed 3/30/21, with respect to the claim objection have been fully considered and are persuasive.  The objection of claims 6, 13 and 20 has been withdrawn. 

Applicant's arguments, pg. 8-10, regarding the 102 rejection, have been fully considered but they are not persuasive.  Applicant states that Biran does not teach the “receiving a threshold event signal” feature because it monitors resource usage by polling (pg. 9).  Examiner does not agree for two reasons.  First, the claims do not exclude polling.  They simply recite “receiving” the threshold event crossing signal.  The claims are silent regarding how this is done (e.g. polling, pushing, etc.).  Therefore, receiving a threshold event signal via polling is included by the claim scope.  So even assuming arguendo that Biran is limited to polling, this reads on the claim.  In other words, applicant is arguing features not in the claims.  Specifically, on pg. 9, applicant is attempting to read in features from paragraph 57 of the specification.
Second, examiner does not agree that Biran uses polling as stated by applicant.  In fact, the word “poll” does not appear anywhere in Biran.  Biran simply discloses “monitoring” the resource (paragraph 20).  It is silent regarding the use of “polling”.  Fig. 2 of Biran clearly discloses monitoring threshold events, and notably does not show any “request” step for monitoring which would equate to a poll.  Biran further discloses the purpose of the monitoring 
For at least these reasons, the arguments are not persuasive and the rejection is maintained.

Applicant’s remarks, pg. 10-11, regarding the 103 rejection are not persuasive.  Applicant states that claims 3, 10 and 17 import the features discussed above from claims 1, 8 and 15.  No additional argument was presented regarding the additional features of claims 3, 10 and 17.  As explained above, Biran is not deficient regarding claims 1, 8 and 15 and therefore this same argument is not persuasive for the reasons stated above.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2, 5-9, 12-16 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Biran et al. US 2015/0212840 A1.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 

Regarding claim 1, Biran discloses: allocating, in a computer networking environment comprising a plurality of nodes including a first node and a second node, a network resource to the first node and to the second node (first and second host have network resources allocated – abstract, paragraph 9, Fig. 1);
receiving a first threshold crossing event signal from the first node indicating the first node has a surplus amount of the network resource (monitor resource thresholds – paragraphs 9, 20, Fig. 2); 
receiving a second threshold crossing event signal from the second node indicating the second node has a deficiency of the network resource (paragraphs 9, 20, Fig. 2); and
in response to receiving both the first threshold crossing event signal and the second threshold crossing event signal, re-allocating a portion of the network resource from the first node to the second node (Fig. 2 step 240, paragraphs 20-21). 

Regarding claim 2, Biran discloses the first threshold defines an unused amount of network resource, above which a respective node is considered to have a surplus amount of the network resource (determine excess capacity of resource – paragraph 9, Fig. 2); and
the second threshold defines an unused amount of the network resource, below which the respective node is considered to have an insufficient amount of the network resource (exceed resource utilization threshold – paragraph 9, Fig. 2).

Regarding claim 5, Biran discloses detecting, by the first node, a threshold crossing event with respect to the network resource based on (i) the first threshold (Fig. 2 step 220 – resource utilization above threshold), and (ii) an amount of the network resource required by the first node to process a workload assigned to the first node in a pre-defined time interval (determine number of resources – paragraphs 20-21).

Regarding claim 6, Biran discloses maintaining with respect to a state of a first network agent and a network resource allocated thereto (maintain state and resource allocation info – paragraphs 19-20; Biran does not explicitly disclose “agent” but this is merely software under BRI – Biran teaches software to perform the method – see Fig. 4).

Regarding claim 7, Biran discloses the state with respect to the network resource allocated thereto is selected from the group consisting of a high resource state, a normal resource state, a low resource state, and a minimum resource state (Biran teaches determining 

Regarding claims 8-9 and 12-14, they correspond to claims 1-2 and 5-7 respectively; therefore they are rejected for the same reasons.

Regarding claims 15-16 and 19-20, they are system claims that correspond to the method claims 1-2 and 5, 7 respectively; therefore they are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Biran in view of Chauvet et al. US 2018/0316729 A1.

Regarding claims 3, 10 and 17, Biran does not explicitly disclose the networking environment is a software defined network, but this is taught by Chauvet (abstract, paragraph 46).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Biran to use software defined networking as taught by .  

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Biran in view of Singh et al. US 2017/0118275 A1.

Regarding claims 4, 11 and 18, Biran does not explicitly disclose the network resource is selected from the group consisting of an IP address, a TCP port, a UDP port, a virtual extensible local area identifier; and an application processing identifier.  However, IP address and port (TCP and UDP) are extremely well-known in the art.  Singh discloses a SDN that dynamically re-allocates IP addresses between network elements based on load (paragraph 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Biran with the teachings of Singh so that an IP address could be treated as a network resource.  Singh suggests this allows the use of nodes having limited resources and improves performance (paragraph 45).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Narayanan et al. US 2017/0118082 A1 discloses a resource allocation system (abstract) that uses virtual extensible LAN ID (paragraph 47).
.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975